UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-3627) Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. GREENSPRING F U N D ANNUAL REPORT DECEMBER 31, 2007 This report is authorized for distribution only to shareholders who have received a copy of the official Prospectus of the Greenspring Fund, Incorporated. Greenspring Fund, Incorporated February 2008 Dear Fellow Shareholders: We are pleased to present the Annual Report for the Greenspring Fund for 2007. PERFORMANCE SUMMARY The financial markets had a tumultuous year in 2007.The housing downturn and the subprime mortgage-induced credit crunch ravaged the stock and bond markets for much of the second half of 2007.Numerous mortgage companies went out of business with surprising suddenness. Prestigious investment banks reported staggering losses due to writedowns in their loan and investment portfolios and were forced to raise additional capital, often courtesy of Middle Eastern or Far Eastern government investment funds. Many investors who did not fully comprehend the underlying risks in investments with alphabetical colloquialisms such as MBS, CDO, CDS and SIV lost money when the risks turned out to be far greater than initially perceived. Despite this turmoil, the Greenspring Fund achieved a total return of 5.32% during 2007, including the reinvestment of the dividend and capital gains distributions that were made during July and December. Greenspring Fund Performance for the Periods Ended December 31, 2007 1 Year 5.32% 3 Years* 8.02% 5 Years* 12.46% 10 Years* 6.40% 15 Years* 9.61% 20 Years* 9.90% Since inception on 7/1/83* 10.95% Expense Ratio** 1.08% * annualized. ** as stated in Prospectus dated 5-1-07. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. INFLUENCES on PERFORMANCE During 2007, all of the Greenspring Fund’s asset classes – common stock, preferred stock, convertible bonds, non-convertible bonds and cash – generated positive performances for the Fund.The returns of the equities and fixed income investments in the Fund’s portfolio were of similar magnitude during the year; however, the returns from the fixed income investments 1 Greenspring Fund, Incorporated were far more consistently achieved. The Portfolio Allocation charts on page 2 show the composition of the Fund’s portfolio at the beginning and end of the year.As the charts indicate, the Fund redeployed some of its cash and fixed income investments toward equities as the year progressed and as the market’s turmoil pushed prices lower and created buying opportunities. Greenspring Fund Portfolio Allocation 12-31-06 Greenspring Fund Portfolio Allocation 12-31-07 INFLUENCES of SPECIFIC SECURITIES The ten securities that had the largest impact on the Greenspring Fund’s performance during 2007 (please see chart on page 3) were all common stocks.Six of those ten securities generated positive performances, while four had negative impacts.A discussion of the five securities with the largest impacts on the Greenspring Fund’s 2007 performance follows. FTI CONSULTING Common Stock FTI Consulting provides a variety of consulting services to corporations, both in the United States and, increasingly, internationally.The Company’s various consulting businesses and recent acquisitions experienced very healthy growth during 2007.FTI has historically had a leading position in corporate restructuring consulting, which is typically in robust demand during difficult economic times in Corporate America.The chaos created by the subprime mortgage debacle, and the related credit crunch, have created many business opportunities for FTI.Although the Company’s operations are very diversified, investors were attracted by the “bad news for others is good for our business” aspect of FTI’s restructuring business.FTI Consulting’s stock price rose from approximately $28 per share on December 31, 2006 to almost $62 per share at the end of the year. 2 Greenspring Fund, Incorporated CIT GROUP Common Stock The Greenspring Fund initially purchased shares of this specialty finance company in July of 2002 shortly after it was spun-off by its former parent, Tyco International.Subsequent to the spin-off, CIT did an excellent job of growing its earnings and improving its return on equity.During mid-2007, however, CIT announced a restructuring of its home lending operations, which had encountered some difficulties due to its subprime mortgage lending.Although CIT’s home lending business accounted for a relatively small portion of the Company’s earnings, the stock price came under considerable pressure, as the Company reported losses due to subprime mortgage writedowns.Investors continued to batter CIT’s stock during the balance of the year, as concerns about loan quality and liquidity buffeted the shares of all financial services companies.We believe that CIT, with its 100 years of experience as a specialty lender, has pursued a strategy that has been more conservatively and thoughtfully implemented than many of its specialty finance peers that were far less diversified and had far less experience than CIT.We believe that CIT will generate solid earnings during 2008 that will result in investors taking notice and bidding its stock price higher.CIT’s stock price began the year at more than $55 per share, and finished 2007 at approximately $24.The Fund purchased additional shares of CIT during March, July and August of 2007 at varying prices. Securities that had the Most Significant Impact on Greenspring Fund’s Performance During 2007 (all were common stocks) FTI Consulting (positive) CIT Group (negative) Michael Baker Corp. (positive) Rush Enterprises (Class A and B) (positive) Suncor Energy (positive) Wabash National (negative) KMG America Corp. (negative) Assurant Inc. (positive) Energen Corp. (positive) Prestige Brands Holdings (negative) MICHAEL BAKER CORPORATION Common Stock Michael Baker Corporation provides corporations and governments with engineering services needed for the construction of large-scale projects such as airports, highways, and bridges.They have worked on projects such as the National Pipeline Mapping System for the Department of Transportation, the Flood Map Modernization project for FEMA, and the expansion of the Baltimore-Washington International Airport.Additionally, Baker provides services to energy companies, primarily in the operation and maintenance of oil and gas wells.The Company’s backlog of projects is quite large, and the diversity of its customers and the types of projects that the Company undertakes give investors confidence in Baker’s ability to deliver the expected earnings prospects even in a slowing economy.Furthermore, the Company has hired an investment banker to assist in developing a strategy that may result in Baker 3 Greenspring Fund, Incorporated selling its energy division, acquiring or merging with another engineering company, or possibly selling the entire company.Michael Baker’s stock price began the year at $22.65 per share, and rose significantly during the year.In early October, the Fund significantly reduced its position in the $48 per share range, thinking the stock price was already discounting most of the company’s positive attributes.Baker’s stock price subsequently dropped, enabling the Fund to partially re-build its position by buying additional shares at less than $33 per share. RUSH ENTERPRISES Common Stock Rush Enterprises sells and services heavy-duty trucks, principally of the high quality Peterbilt brand, throughout the United States.The Fund purchased the majority of its shares of Rush Enterprises during 2005, but also purchased a small portion during August of 2006.The Fund owns both Class A and Class B shares, with the principal difference being the number of votes per share that holders are entitled to cast.Over the last few years, the Company has pursued a strategy to reduce its dependence on the sale of heavy-duty trucks by expanding into the sale of medium-duty trucks and increasing its sales in the less cyclical parts and services business.In 2007, heavy-duty truck sales dropped substantially because many trucking companies had already purchased trucks in 2006 to avoid the impact of new environmental regulations affecting 2007 truck engines.The rapid growth in sales of medium-duty trucks and increased revenue from its parts and services division helped Rush offset the decline in heavy-duty truck sales, indicating that the diversification strategy is working.Prospects for Rush appear attractive as changes in environmental regulations set to take effect in 2010 may cause a surge in truck sales again in 2009.Rush Enterprises’ common stock increased from approximately $11 per share at the beginning of the year to about $18 per share at year end, adjusted for the 3-for-2 stock split paid in October 2007. SUNCOR ENERGY Common Stock The Fund purchased its shares of Suncor Energy in June of 2004 and it has been one of the Fund’s most successful investments since then. The Company controls a vast amount of acreage in northwestern Canada that contains significant amounts of oil sands reserves.Producing oil from these oil sands is more costly than developing conventional oil reserves. However, development of the oil sands reserves is currently very profitable, as the costs to develop the reserves are substantially below current oil prices.Furthermore, the Company has expanded and improved its production facilities during recent years, leading to much higher average daily production of oil.Importantly, unlike many energy companies, Suncor already has ample proven reserves, and its future success is not dependent upon the discovery of new reserves.Suncor’s challenge is to develop its reserves as economically as possible.The strong profits of the last several years have allowed the Company to 4 Greenspring Fund, Incorporated maintain a healthy balance sheet while completing improvements to their refining and production facilities.During 2007, Suncor’s stock price rose from about $79 per share to $109 per share, aided by the increased price of oil, as well as investors’ growing understanding of the value of Suncor’s long-lasting reserves. PORTFOLIO ACTIVITY Greenspring Fund’s largest sales and purchases are shown in the two charts on the following pages. As 2007 progressed, we repositioned the Greenspring Fund’s portfolio as the severe volatility of both the stock and bond markets gave us cause to make adjustments.As mentioned earlier, the Fund increased the percentage of its investments held in common stocks during the course of the year, and reduced its holdings of cash and fixed income investments. GREENSPRING FUND’S LARGEST SALES NEKTAR PHARMACEUTICALS Convertible Bonds The Greenspring Fund first purchased the Nektar Pharmaceuticals’ convertible bonds during late 2004, and we continued to purchase bonds in subsequent months.At the time of the Fund’s purchases, the Company had a very strong balance sheet, with its cash holdings exceeding its total debt obligations.The Company, however, was rapidly spending its cash reserves developing Exubera, a promising new inhaled insulin product.We were very confident in our investment in the 3.5% and 5% convertible bonds, even with the Company’s significant cash usage, because these bonds were the first bonds in the capital structure to mature and our projections showed that there should be ample cash reserves to retire the bonds at their maturity.As is typical with many of the Fund’s convertible bond investments, our ability to convert the bonds into common stock was not as important to us as the bonds’ very attractive yield-to-maturity.Nektar’s common stock rose and fell sharply at times while the Fund held the convertible bonds; however, the prices of the bonds were relatively unaffected.Both bonds matured during 2007, resulting in solid total returns for the Greenspring Fund. SEPRACOR Convertible Bonds Similar to the Fund’s investment in the Nektar convertible bonds, the Fund’s successful investment in Sepracor’s convertible bonds was a function of the attractive yield-to-maturity of the bonds, and was not dependent upon Sepracor’s common stock rising in value so that the bond’s convertibility feature came into play.The Fund first purchased the Sepracor 5% convertible bonds in December 2003, but continued to purchase bonds in subsequent years.At the time of our purchases, the Company had significant cash holdings and was solidly profitable, partially due to the introduction of Lunesta, a newly developed sleep aid product.Our confidence in 5 Greenspring Fund, Incorporated the investment was enhanced by the fact that the 5% bond was the next issue in Sepracor’s capital structure to mature.Even if the Company’s fortunes were to unexpectedly turn down, our position in the 5% notes would be secure.The 5% bonds matured in February of 2007 resulting in an attractive total return. Greenspring Fund Largest 2007 Sales Common Stocks: Lamson & Sessions Co. Michael Baker Corp. KMG America Corp. USI Holdings Corp. Neoware Systems Inc. Bonds: Nektar Therapeutics 3.5% and 5.0% convertible bonds Sepracor Inc. 5% and 0% convertible bonds Connetics Corp. 2.25% and 2% convertible bonds Millennium Pharmaceuticals 5.5% convertible bonds Case New Holland 9.25% corporate bonds We returned to Sepracor in August of 2007 when the Fund invested in a different convertible bond issue – the 0% convertible bonds due in October of 2024.This bond has a “put” feature that enables holders of the bond to sell their bonds back to the Company at par ($100) in October of 2008.At the time of the Fund’s purchase, Sepracor’s common stock price had just dropped significantly, dragging the price of this convertible bond lower as well, to a point that the yield-to-put was attractive.If the common stock rebounded in value, then the convertible bond would rebound in price as well.Even if the common stock did not rebound, however, the bond’s attractive yield-to-put should have been able to support the price of the bond.As it turned out, the common stock did rise in value, causing the convertible bond to also rise, at a faster rate than it would have had it followed its yield-to-put trajectory.We sold our holdings in mid-December of 2007, as the unexpectedly rapid price increase in the bonds made the expected yield-to-put no longer attractive, realizing an attractive total return that was better than originally expected. CONNETICS CORP. Convertible Bonds Our investment in the convertible bonds of Connetics Corp. was a short-term, yield-oriented investment.At the time of the Fund’s investment in Connetics’ convertible bonds, the Company had agreed to be acquired by Stiefel Laboratories.This transaction triggered a “change-in-control put” in the bonds, meaning that holders of the bonds would be given the opportunity to sell their bonds to the acquiring company at a stated price once the deal closed.After studying the details of the proposal and developing assumptions as to the likely timing of the closing of the acquisition, we determined that the Fund would receive an attractive short-term return.The transaction closed in early February of 2007 and the Fund sold its bonds to Stiefel Laboratories as expected, realizing the anticipated total return. 6 Greenspring Fund, Incorporated GREENSPRING FUND’S LARGEST PURCHASES LEVEL 3 COMMUNICATIONS Bonds The Fund’s largest purchases during 2007 were of the bonds of Level 3 Communications – the 11% bonds due in March 2008, the 6% convertible bonds due in 2009, and the 6% convertible bonds due in 2010.Once again, our interest in the Level 3 bonds was in their attractive yield-to-maturity.Level 3 Communications provides infrastructure equipment, along with the ability to store and process content such as video, to telecommunications companies. Its business prospects are aided by the ever-increasing use of the Internet, although the industry currently suffers from excess capacity, resulting in a challenging pricing environment.Level 3 has a considerable amount of debt, and is not currently profitable; however, it has significant cash reserves and its common stock has a market capitalization of more than $4 billion, implying that the capital markets are available to the Company should it need to raise additional funds.Because of these three bonds’ near-term maturities, Level 3 will be focused on retiring these issues.We believe the 11% notes due in March should be easily retired without additional capital-raising efforts, and the 6% notes due in 2009 should be relatively easy to retire as well.Unless the Company’s profitability improves, however, Level 3 will need to access the capital markets in order to retire the 6% notes of 2010, which we believe will not present a problem. Greenspring Fund Largest 2007 Purchases Common Stocks: CIT Group Inc. Assurant, Inc. Lamson & Sessions Co. Radyne Corp. W.R Berkley Corp. Bonds: Level 3 Communications 6% and 11% bonds Wabash National Corp. 3.25% convertible bonds Xerox Corp. 9.75% and 7.625% corporate bonds Case New Holland 9.25% corporate bonds Hanover Compressor 4.75% convertible bonds CIT GROUP Common Stock (discussed already above) WABASH NATIONAL Convertible Bonds The Fund has owned shares of the common stock of Wabash National for several years, but also purchased Wabash’s convertible bonds during 2007.Wabash National is the country’s leading manufacturer of truck trailers. The Company’s common stock price declined during 2007, as trailer orders have declined and concerns about the economy have caused analysts to lower their earnings expectations.In November 2007, the Fund purchased Wabash’s convertible bonds, which mature in August of 7 Greenspring Fund, Incorporated 2008.The Company has already negotiated a new credit line with its banks that specifically allows the Company to use the line of credit to retire the convertible bonds if need be.Additionally, we believe that it is likely that the Company has already been in the marketplace purchasing bonds, a step that encourages us that Wabash will deal with retiring these bonds sooner rather than later.From the convertible bonds’ year-end price, the bonds should provide an attractive short-term yield-to-maturity. 2008 OUTLOOK The financial markets have started the new year of 2008 in similar fashion to the way 2007 ended – with an abundance of volatility.The headlines are full of surprises, and investors react quickly and forcefully to the day’s news.Many investment banks are in the process of announcing a second round of multibillion-dollar losses.Concerns about the subprime mortgage market continue unabated.The overall economy seems to be slowing and some economists are beginning to predict a recession.In reaction, the Federal Reserve has indicated a willingness to cut interest rates further and politicians have proposed economic stimulus packages. Greenspring Fund Top 10 Holdings % of Net Assets as of 12/31/07 FTI Consulting Inc. 6.8% Ciena Corporation 3.75% convertible bonds 4.5% Suncor Energy Inc. 4.0% Level 3 Communications 6% convertible bonds 3.7% Assurant Inc. 3.5% Wabash National Corp. 3.25% convertible bonds 3.2% Xerox Corp. 7.625% corporate bonds 3.1% Hanover Compressor 4.75% convertible bonds 3.0% Agere Systems 6.5% convertible bonds 2.8% Radyne Corp. 2.7% We continue to scour the markets for stocks and bonds that have been sold off by investors to levels that overly discount impending problems.In this type of environment, it is important, now more than ever, to focus on companies that have strong balance sheets and are not overly dependent on continuing access to the capital markets.We continue to look for companies that are capable of taking advantage of this environment and have the financial strength to improve their competitive position during these difficult times.In the fixed-income world, we are seeing relative yields on many corporate bonds improve, offering better spreads above the risk-free yields available on government securities.In this harsh credit environment, however, careful analysis of capital structures and cash flow capabilities remains very important.We continue to strive to achieve the 8 Greenspring Fund, Incorporated Greenspring Fund’s investment objective of providing shareholders with long term capital appreciation achieved through a total return approach. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager Co-Chief Investment Officer Co-Chief Investment Officer Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Free cash flow measures the cash generating capability of a company by adding certain non-cash charges (e.g. depreciation and amortization) to earnings and subtracting recurring capital expenditures. Return on equity is a measure of a corporation’s profitability. Represents average return on equity on the securities in the portfolio, not the actual return on equity on the portfolio. ** The expense ratio of 1.08% includes indirect expenses that the Fund incurs from investing in the shares of other investment companies. The indirect fees represent the Fund’s pro rata portion of the cumulative expenses charged by the other investment companies. Without those indirect fees, the Fund’s Total Annual Operating Expenses would be 1.07%. Distributed by Quasar Distributors, LLC 2/08 9 Greenspring Fund, Incorporated Growth of a $10,000 Investment in the Greenspring Fund Over the Last Ten Years Average Annual Total Returns For Periods Ended December 31, 2007 1 Year 3 Years 5 Years 10 Years Greenspring Fund 5.32 % 8.02 % 12.46 % 6.40 % Russell 3000 Index 5.14 % 8.89 % 13.63 % 6.22 % Lipper Flexible Portfolio Fund Index 9.57 % 9.53 % 12.10 % 5.94 % The graph and table do not reflect the deduction of taxes that a shareholder would pay on Greenspring Fund (the “Fund”) distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available at www.greenspringfund.com or by calling 1-800-366-3863 toll free.The Fund imposes a 2.00% redemption fee for shares held 60 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 10 Greenspring Fund, Incorporated Expense Example For the Six Months Ended December 31, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/2007 - 12/31/2007). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. BeginningAccount Value7/1/2007 EndingAccount Value12/31/2007 Expenses Paid During the Period 7/1/2007 – 12/31/2007* Actual $1,000 $986 $5.16 Hypothetical (5% annual return before expenses) $1,000 $1,020 $5.24 * Expenses are equal to the Fund’s annualized expense ratio of 1.03%, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 11 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2007 Shares Value COMMON STOCKS: 58.0% Building Products: 0.1% 17,300 Griffon Corp.* $ 215,385 Business
